Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 1 of 39




             Exhibit 1
        (Filed Under Seal)
Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 2 of 39




             Exhibit 2
        (Filed Under Seal)
Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 3 of 39




             Exhibit 3
        (Filed Under Seal)
Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 4 of 39




                    Exhibit 4
                         Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 5 of 39
FD-302 (Rev. 5-8-10)                                                        - 1 of 4 -                                                                      OFFICIAL RECORD
                                                                                                                                                           Da1;p t ~1-t tJol,o'! •~iv.1~ h~!l lfl;JI
                                                                                                                                                           Al      gg1\111.1,-   H~\~    I         •
                                                                                                                                                                                                                'I~,
                                                                                                                                                                                                                -.!
                                                                                                                                                                                                                         (f
                                                                                                                                                                                                                       by a
                                                                                                                                                           (,t!O     11 ftll     •l.>(T)~ •    ... , ••r.,11•


                                                    FEDERAL BUREAU OF INVESTIGATION


                                                                                                                                 Date of entry        01 / 16/201 8


                 Rob Le ggat (he r eaft e r "Le ggat '' ) , Seni o r Vice Presi d ent, Goddar d
            Gu nster , was int erviewed at t h e Na t ional Center for Missing and Exploited
            Ch ildren office , 69 9 Prince Street , Alexandria , Virginia , 22314 by Sp ecial
            Ag ent (SA ) Des i rae K. To lhurs t , Fe d e r a l Bu reau of I nves t i gat i on ( FBI ) and
            SA Amy Fr yberg er , FBI . Pr esent durin g the i nt e r view was I n t e l ligence
            Analyst Patti Shaffer , FBI , Dep artment of J u stice Attorney Reg gie Jones ,
            and Assistant United States Attorney Kevin Rapp . After being a dvised of
            th e identi t ies o f the int e r v i ewing Ag ent s and th e na ture o f the int e rvi ew ,
            Le ggat provided th e f o llowing inf orma t ion :

                 Legga t h as worked in government affairs , inclu ding Navy Publi c Affairs
            f o r many y ears pri or t o wor ki ng a t Godd a r d Cl a u ssen i n 20 10 . Godd a r d
            Cl a u ssen i s a pub li c a ff a i r s firm spe c ial iz i ng i n iss u e a d v oca cy base d i n
            Washington , D. C .. Ap proximately t wo (2) years ago , Godd ard Clau ssen
            became Go ddard Guns t er . Ben Godd ard and Gerry Gu nster were the main
            pa rt n er s t h a t fo rmed Go d dard Guns t e r . Legga t expl a i ne d tha t Godd a r d
            Guns t e r is invo l ved in iss u e a d vo c ac y and gave an examp l e of an " iss u e "
            s u ch as Coca - Cola fi ght ing t h e s u gar tax .

                 Legga t said t hat Ben Goddard was good friends with Don Moon (hereafter
            "Moon " ) , an attorney for Backpage . com. Legga t d i d not know h ow t he
            relationsh ip with Ben Goddard and Moon began . Leggat explained that Moon
            called Ben Goddard regarding Backpage . com being " under siege ." Leggat
            sa i d i t was around t he time , approximate l y 2011 , t hat t h e Attorneys
            Genera l sent a letter regu est i ng Backpage . com s hut down the ir adult
            section . Leggat t h ought that Moon reached o u t to Ben Goddard in order to
            p u t Backpage . com " on the righ t si de of the equation . " Leggat said h e knew
            that Backpage . com was owned by Vil la ge Voice Media , but also knew t hat
            Backpage . com was t h e money maker . Leggat a l so l earned , dur i ng that t i me ,
            that Bac kpage . com was looking t o sel l Vi l lage Vo i ce Med i a or v i ce
            versa . Leggat said Moon was looking to hire Goddard Gunster in order to
            come u p with a public relations (h ereafter " PR " ) strategy to address child
            sex tra f f i cking . Legga t said he h ad multipl e conversat i ons wit h Moon
            regarding the PR strategy .

               Leggat said , according to Moon , s h utting down Backpage . corn was not an
            option because Backpage . com was the source of Village Voice Media ' s




   Iirvesti galionon   12 /01 / 2017          11   Alexandria , Virginia , United States (In Person)
   Pile #    SOA-PX-9247052                                                                                                       Dute draitd      12/07 / 2017
   b    TOLHURST DESIRAE K, Amy L . Fryberger
  11t is d curnent onta ins neilher re ommcndati ons nor onolu io11s of the FBI. 11 is the pl'llpet1y of the FB1 and i. loan~d to your 11gcnoy; it nnd its conl,mt are not
  to be distributed out ide your agency.



                                                                                                                                                        OOJ-BP-0004 7 35185
FD-302a (Rev. 05-08-10)    Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 6 of 39

           SOA- PX-92 47 0 52
Continuation ofFD-302 of    ( U)   Inte rvi e w of Ro b Le gga t             , On   _1_2_ 1_ 0 _1_1 _2 _0_1_7_   , Page     2 of 4




           revenu e stre am .             Leggat said Moon was looking for a wa y to keep Backp age .
           com.

                 Le gga t said as p art of d eve lop i ng a PR s t r a t e gy , deep op i nion resear ch
           wou ld be condu cte d and a determination woul d b e made as to wh o the ri ght
           spokesperson woul d b e to present the fin d ings . Le g gat said typically in
           d e p t h i n t e r views woul d be c o ndu c t e d of peop l e re l a t ed t o t h e
           iss u e . Le gga t sai d those int ervi ews wo u l d be o f ve r y "hig h l eve l "
           ind ivi duals . Le g gat sai d Backp age . com PR stra t egy woul d try to show that
           Bac kpage . com is ou t t o p rotect exploited children not exploit c h il d ren .

                Le gga t said h e ha d mul t ipl e p h one mee t ing s wi th Moon , Mi c hae l Lace y
            (h ereafter " Lacey " ) , Jim Larkin (hereaf t er "Larkin " ) and a woman (i dentity
           unknown) wh o worke d with Moon . Leggat said Lacey was t h e " client " of
           Godd a r d Guns t e r and Moon was Bac kpage . com' s a tt o r ne y . Legga t sai d du r i ng
           th e meet ing s , Legg a t wo u l d d i scu ss wi th Mo on , La c e y , La r kin , and th e
           unknown woman the issues (child sex trafficking ) p resented to Backpag e .
           com, wh e ther or not t h ere was any tru th to t h e issues , and wh at the
           p u b l i c ' s p ercep t ion 0£ Ba c kpa ge . c om as i t re l a t es t o t h ose i ssu es . Le gga t
           sa i d acco rd ing t o Moon , t he c h i l d sex t r a ffi cking issu e was a Fi rs t
           Ame ndme n t i ssu e a nd Bac kpage . com was cooperati n g with th e
           government . Furth er , Moon told Leggat that there are laws in place to
           protect Backpage . com . Moon also said that t h e ads on Backpage . com are
           " coded " and Backpage . com h as empl oyees wh o monitor and eval u a t e t he
           ads . Moon also ment ioned some t h i ng about credit card informat i on to
           Leggat . Moon conveyed to Leggat that the Backpage . com felt that t h ey h ave
           done everything that they needed to do to protect c h ildren .

              Leggat said his ro l e was to he l p come up wi th an ad campa i gn t o support
           Backpage . com ' s position t h at they are helping children . Leggat said he
           proposed a researc h element and Anna Greenberg (hereafter "Greenberg " ) of
           Greenberg Quinl an Rosner , ini tiated t h e research project . Leggat said it
           was Gr eenberg ' s company t h a t cond u c t ed the study on the webs it e . Leggat
           said he wou ld ask questions of Moon and Backpage . com such as " is t h ere any
           truth to t he charges? " 11 How would yo u defend yourselves? " in trying to
           develop the PR strategy . Leggat said he also worked on trying to put
           together a coalition - an idea of a Child Protection Task Force for
           Backpage . ccm to associate with .

              Leggat said during his discussions with Moon , there were definitely
           discussions of adu lt prostitu tion being on Backpage . com . Leggat said that
           Moon h ad a very liberal attitude about adult prostitution and made a
           comment that " it goes on . " Leggat said with regards to children being on
           Backpage . com , Moon recognized that something would " slip through the
           cracks ."




                                                                                                                          OOJ-BP-0004 7 351 86
FD-302a (Rev. 05-08-10)
                           Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 7 of 39

           SOA- PX-9247 0 52
Continuation ofFD-302 of    (U)   Interview of Rob Leggat              , On   _1_2_1_0_1_1_2_0_1_7_ , Page     3 of 4




                Leggat said he was surprised to learn t here was a Bac kpage . com . Leggat
           said he had real discomfort with the prostit ut ion on Bac kpage . com and said
           the current CEO , Gerry Gunster , was not going " to touch it with a 10 foot
           po l e." Le gga t sai d the aforement i oned coali tio n never came abo ut.

                Leggat descr i bed Moon as a " bigger than life '' indivi dua l who was loud ,
           c r ass , s ma rt and u sed ver y vulgar l an guage . Le ggat recognized the name
           Car l Ferrer but was not sure what ro l e Car l Ferrer p l a y ed. Leggat
           recalled exchanging e ma ils wi th Ferrer . Leggat said over time the
           Backpage . com discuss ions with Moon moved inside Ben Goddard ' s office .

              SA Tolhu rst rev i ewed emai l s and documents re l a ted t o Backpage .com's
           association wi th Goddard Gunster , and the following are Le ggat ' s
           recollec tion of the e mails/documents :

              Ema i l d a ted 10 /6/20 11 sent f rom Carl Ferrer to mult ip l e recipi ents,
           including Le g gat : Le ggat recalled t hat Greenbe r g Quinlan Rosner wou ld h ave
           helped design the script for the ad campaign .

               Emai l dated 10 /1 2/2011 sent from Leggat to Car l Ferrer wi th a
           PowerPoint Attachment : Regarding page 3 , " One day the proverbial is going
           to hit the fan and/or the "body is going to be discovered "". Leggat said
           that he was trying to convey to Backpage . com t hat they needed to be
           prepared . Leg gat further exp l ained t hat either 1 . The Attorneys Genera l
           issue was going to hit the fan ; or 2 . It will be known t hat people are
           using Backpage . com for prostitution . Leggat said either way , it was going
           t o happen . Legga t sa i d i t was st upid not t o have a plan in place to
           address such issues . Leggat said that Moon talked about prostitution
           being on t h e Backpage . com website and said t h ere were already '' issues
           swirling around ." Leggat also mentioned that he was aware of t h e
           CraigsList mur ders and thought somethi ng simi lar cou l d happen on Backpage .
           com.

              Regarding slide 3 and the "Near-term spin - off ob j ective ," Leggat said
           Backpage . com was t he main source of revenue for Village Voice
           Media . Leggat said Moon conveyed that the two main concerns were revenue
           and divesting . Leggat said everyone saw where Backpage . com was heading
           and they wanted to get Backpage . com off their plate .

              Regarding slide 19 , "Th e ads for the backpage . com site follow three
           directions : -Pimps and Men Looking for Kids -High Visibility Ads -Missing
           Person Ads " - Leggat said the intent was to create ads to put on Backpage .
           com to target those three (3) areas . Leggat said the directions were
           likely developed from Greenberg Quinlan research . Slides 26 through
           slides 29 have examples of the targeted ads .




                                                                                                             OOJ-BP-0004 7 3518 7
FD-302a (Rev. 05-08-10)    Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 8 of 39

           SOA- PX-92 47 0 52
Continuation ofFD-302 of    ( U)   Inte rvi e w of Ro b Le gga t           , On   _1_2_ 1_ 0 _1_1 _2 _0_1_7_   , Page     4 of 4




               Leggat said ultimately the ad campai g n lost energy and Bac kpag e . com
           decided t h at t h ere was oth er avenu es they (Backpag e . com) wante d to
           take . Leggat thou gh t the reason for no t wanting to go forward with an ad
           campa i g n was f i nanc ial. Legg a t a l s o thou g ht t h a t Ba c kpa ge . com di d no t
           wan t to go p ub l ic and d raw an y addi ti onal a ttent i on and h urt th ei r r evenu e
           stre am .

               Le gga t said h e h a d neve r g one o n t o t h e Ba c kpa ge . c om webs i t e and h a d
           never viewed any Backpag e . com ads . Leggat said h e u nderstood from the
           research information the targete d ads (p rostitution , child sex
           t rafficking) were among st the p ersonal a d s .

                 Legga t sai d t here was a lot of discussion aro und the " co d ing " of t he
           a d s . Le g gat said Moon discussed the codes and said that they (Backpag e .
           com) decip h e r ed ads tha t were s u s p ici ou s . Moon a l so t o l d Le gga t th a t
           Ba c kpa ge . com knew the codes for t r a f f i cked c h i l d r en . Re ga r d i n g a dult s and
           a dult prostitu tion , Leggat said Moon h ad t he o p inion that " a dults were
           a dults '' and Backp age . com d id not care a b out the adults . Leggat sai d Moon
           ment ione d NCMEC and thought t h a t NCMEC was p oss i b l y a Ba c kpa ge . com
           coa l i t i on me mb er .

              Leggat said he wanted to get away from t h e project and was very
           uncomfortable wi th i t . Leggat sa i d t he pro j ec t was really Ben Goddard ' s
           project . Leggat said Ben Goddard is approx imate l y 75 years old but in
           really poor health with liver and heart problems .

              Legga t said Greenberg Quinl an wou l d have add i tional i n f ormation as t h ey
           completed the research on Backpage . com. Legga t said Greenberg Quinl an
           presented their research findings to Goddard Gunster and Backpage .
           com . Greenberg Quinlan is located in the Washington D. C . area .

              The ema i ls and PowerPo i n t revi ewed with Leggat are attach ed and made a
           part h ereto .




                                                                                                                        OOJ-BP-0004 735188
Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 9 of 39




                    Exhibit 5
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 10 of 39




                                                                                             1
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                   BACKPAGE00026797
                                                                             DOJ-BP-0002126437
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 11 of 39




                        VVM MEDIA STRATEGIES

                                   GODDARD GLOBAL




                                                                                            2
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                   BACKPAGE00026798
                                                                             DOJ-BP-0002126438
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 12 of 39



                  SITUATION

                  • It is going to happen
                     - One day the proverbial is going to hit the fan
                       and/or the "body is going to be discovered"
                     - Arguably already beginning with the AG campaign
                     - Not likely to go away soon;


                  • Near-term spin-off objective
                     - Even with spin off, VVM is not going to be able to entirely
                       divorce itself from the situation




                                                                                                     3
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                            BACKPAGE00026799
                                                                                      DOJ-BP-0002126439
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 13 of 39



                  OBJECTIVES
                    • Stand back from the fan
                    • Remove VVM and backpage.com from the
                      equation (e.g. ''third party" advocacy)
                    • Define "the problem"
                    • l<eep "Back Page" a going concern
                    • Leverage to increase name recognition, revenue
                      and value




                                                                                            4
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                   BACKPAGE00026800
                                                                             DOJ-BP-0002126440
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 14 of 39



                  STRATEGIC ADVOCATES
                    • Newspapers
                    • Civil Libertarians
                    • Back Page Customers
                    • Village Voice Publications
                    • NCMEC
                    • Local law enforcement




                                                                                             5
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                   BACKPAGE00026801
                                                                             DOJ-BP-0002126441
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 15 of 39



                  AUDIENCE
                     •   Attorneys General
                     •   BP acquisitional lenders
                     •   DOJ
                     •   NCMEC & NGOs
                     •   Law enforcement
                     •   Civil libertarians
                     •   Back Page advertisers
                     •   Media
                     •   General Public




                                                                                            6
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                   BACKPAGE00026802
                                                                             DOJ-BP-0002126442
              Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 16 of 39

     S1ide6

     1        Rob Leggat, 10/12/2011




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                    BACKPAGE00026803
                                                                              DOJ-BP-0002126443
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 17 of 39


                  RISK & BARRIERS

                     • Do more harm than good by drawing
                       attention to backpage.com
                     • Danger of loss of revenue
                     • Interference with near-term spin off
                       objective




                                                                                            7
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                   BACKPAGE00026804
                                                                             DOJ-BP-0002126444
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 18 of 39




                                     RESEARCH

                            GREENBERG QUINLAN ROSNER




                                                                                            8
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                   BACKPAGE00026805
                                                                             DOJ-BP-0002126445
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 19 of 39


                  WHY CONDUCT RESEARCH?
                    Before we communicate, we want to
                    answer a few key questions:
                     1.   Should we engage at all?
                             Legally, we start in a strong position.
                             A fight will draw attention to the issue.
                             Can we gain ground in a PR battle?
                    2.    If we engage, what is our strategy and message?
                             What do we say?
                             How do we say it?
                             Who do we say it to?

                    3.    What do we do in Washington?
                             Largest public battle over Backpage.
                             Can we mitigate McKenna's attacks?
                             What should we say and who should say it?




                                                                            9




                                                                                                9
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                       BACKPAGE00026806
                                                                                 DOJ-BP-0002126446
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 20 of 39


                  WHAT RESEARCH ARE WE DOING?

                    We have agreed upon:

                         Two focus groups with Hill staff
                             7-10 staffers per group
                             Senior to mid-level
                             Mix of chambers and parties
                             Focus on judiciary committees and committee members' staff


                     •   Five interviews with retired DOJ staff
                         •   Criminal division
                         •   Mix of political appointees and civil servants
                         •   Mix of Democratic and Republican administrations




                                                                                          10




                                                                                                               10
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                      BACKPAGE00026807
                                                                                                DOJ-BP-000212644 7
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 21 of 39


                  LOGISTICS AND NEXT STEPS
                    The research should take about three months:
                         Preparation
                            Set the schedule for the focus groups
                            Finalize the target audience definitions
                            Begin recruitment
                     •   Guideline drafting process
                            Initial brainstorming call for ideas and messages
                            We draft the guidelines and submit them for your review
                            Call to go over the initial guideline drafts
                            We revise the guidelines and submit them for final changes and signoff from you

                         Execution
                            Finish recruiting and begin DOJ interviews
                            Conduct the focus groups-you are welcome to attend
                            We analyze the groups and present the results to you




                                                                                                              11




                                                                                                                                  11
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                          BACKPAGE00026808
                                                                                                                    DOJ-BP-0002126448
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 22 of 39


                  MESSAGING SITUATIONAL, RESEARCH
                  DRIVEN
                  • BP is part of solution, a leader in fighting child
                    exploitation
                     - We are doing the right thing (Walking the talk)
                     - Doing everything possible technologically and within the
                       law to protect children
                     - No other site has the expertise, the applied technology,
                       the resources and the determination to stop the
                       exploitation of minors
                     - Facilitates the capture and prosecution
                        • No other site provides the level of support to law enforcement
                          agencies




                                                                                                          12
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                  BACKPAGE00026809
                                                                                            DOJ-BP-0002126449
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 23 of 39



                  SHOW ME THE FACTS
                  • The real problem/issue is not backpage.com
                      -   The bigger issue is exploitation by family members: neighbors, church
                          leaders etc.
                      -   The bigger issue is runaway children; wayward girls; TV; Internet
                  •   AG's time better spent targeting the areas where they can make the
                      biggest impact - not the biggest headlines
                      -   AGs have tracked less than one case per year in each BP market
                      -   Meanwhile, X cases of child abuse are documented
                  •   Closing back-page doesn't address the problem
                  •   As long as ads are legal, they will find an outlet - better an outlet
                      with safeguards and one that feels strongly about bringing to justice
                      those who would exploit our children




                                                                                                                 13
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                         BACKPAGE00026810
                                                                                                   DOJ-BP-0002126450
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 24 of 39



                  CONSTITUTIONALLY THINKING

                  • The Constitution protects free speech
                  •   For Media, Civil Libertarians and Elite governmental actors
                      - As a member of the    4th   estate, we have a moral obligation to defend
                      -   230 protects BP from liability when classified ads are used to do
                          something illegal
                      -   Impossibility of shutting down adult advertising
                      -   Underscores importance of industry standards


                  • Slippery slope, hamstringing the Internet




                                                                                                                   14
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                          BACKPAGE00026811
                                                                                                    DOJ-BP-0002126451
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 25 of 39

                  MEDIA PLAN (ALSO RESEARCH-
                  DRIVEN)
                  •   Media Strategy: Focus sharply on target audiences
                  •   Q&A: How we answer depends on strategy and confirmed messaging
                  •   Media Strategy: Do not acknowledge the prostitution
                       -   We don't know. The law forces us to accept at face value the services
                           advertised and does not hold us accountable
                       -   Where we do know or even suspect child exploitation, we act
                  •   Op-Eds
                       -   To frame debate - increase awareness
                  •   Online showcase of what BP is doing on the solution side
                  •   Leverage VVM to run print ads
                  •   Leverage VVM to run OP-Eds, investigative pieces
                  •   Social media ... Leverage and deploy quick response team
                       -   Biogs, Twitter. Face Book, Tumblr
                  •   Speaking Opportunities
                  •   Host/Sponsor CPTF Conferences, Seminars, Workshops around issue




                                                                                                                  15
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                          BACKPAGE00026812
                                                                                                    DOJ-BP-0002126452
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 26 of 39


                  STRATEGIES
                  • Two Prong
                     - Longer Term: Build Equity in Good Times
                     - Establish Child Protection Task Force
                        • Discuss steps put in place to safeguard children
                        • Publish principles
                        • Tell stories of Back-Page successes
                     - Short Term Options:
                        • Surrender
                            - Shut Down Back-Page
                        • Truce
                            - Meet conditions or..




                                                                                            16
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                    BACKPAGE00026813
                                                                              DOJ-BP-0002126453
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 27 of 39



                  Fight Back*
                  •   Fight Back
                         Frame the debate
                         Shift the argument
                         Stand on moral principles
                           • Constitutional issue -- Not a trafficking issue
                                -   Constitutionally -- The law requires that we not restrict freedom of speech
                                -   Rather than attack Back-page -- A Gs should attack the Constitution
                           • Make it an excess of power issue : Attack the attackers
                                -   Sue the National Association for Harassment and Singling our Back-Page
                                -   Using their powers to circumvent the law of the land
                                -   Question their motives: Headline seeking
                                -   Take on Signatories politically
                                       » Elected officials impartial enforcers of the law -- Not guardians of country's morals
                           • Talk slippery slope -- What's next?
                                       l>Shutting down the internet?
                                       » Shutting down the Boy Scouts, Catholic Church?
                                       » Closing the Catholic Church
                                       » More child exploitation passes through the back doors of the Catholic Church or Boy Scout tent
                                         flaps than though the back pages' classifieds



                                                                                         *Far Fetched, If Not Suicidal




                                                                                                                                                         17
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                                                 BACKPAGE00026814
                                                                                                                                           DOJ-BP-0002126454
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 28 of 39




                        Creative: Online and Print

                                     Goddard Global




                                                                                           18
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                   BACKPAGE00026815
                                                                             DOJ-BP-0002126455
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 29 of 39



                  Backpage Online

                  • The ads for the backpage.com site follow
                    three directions:
                     - Pimps and Men Looking for Kids
                     - High Visibility Ads
                     - Missing Person Ads




                                                                                           19
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                   BACKPAGE00026816
                                                                             DOJ-BP-0002126456
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 30 of 39




                                     CHILD PROTECTION
                                    'J'A.SK FORCE




                                                                                           20
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                   BACKPAGE00026817
                                                                             DOJ-BP-0002126457
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 31 of 39




                                                                                           21
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                   BACKPAGE00026818
                                                                             DOJ-BP-0002126458
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 32 of 39




                                                      ~l$.S_INC;:. ~J.J:1:W. t\lf;:f!cT:
                                                      ~!lo(',",, l'•X . Sb& ~, 1/lr,·,;;:;!(!~ v', v.:C,;
                                                      1~., :,.,~~. ;,, ~:,:;.t,! ,i,;::..,,, l)C :;.:~
                                                      c1;~~ fJ\{,., ;r 1·vv :..,~ 1~•!0
                                                      C~\.:l   '.J! '.,!..,   <0'1'.>.~i ,:,~;,;i;;~gl/l[S
                                                      ,'.]&:..:,{\pt,:)11 ,



                                                     II




                                                                                                                            22
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                    BACKPAGE00026819
                                                                                                              DOJ-BP-0002126459
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 33 of 39




                             ~ CHILD PROTECTION
                              ~ 'l'ASll FOB.CE


                            Consider yoursa!f lucky. It this ad was real, you could wind up in jail
                            and branded a &&x offender. Sp!;!nd vour- money elsewhere.




                                                                                                                     23
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                             BACKPAGE00026820
                                                                                                       DOJ-BP-0002126460
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 34 of 39




                            8:::-<,;X::,:(:)g-::• c1~:1,::1 Prn,ts<tion T~s;,._F-::q.:s,
                            Use the form below to report any ad you think
                            may Involve child prostitution or child trafficking.




                                                                                CHILD PROTECTION
                                                                               TASll FORCE



                            If you have encountered or wftne5Nd chlkl prostHution or child tratftcldng outafde or 8aekpage)
                            ca8 911 or the National Center for Mklelng and Exploitad Ch8dran CyberTlpHne at 1-800-843--567B.




                            iffi1ttl·th•@AA131iitil4M&@titt!1#ffi,+.Gil,!,et@lilttiHh··f§IM1i
                            B:o.o:.·•q.:.ig-, u1H::; 1r.o l:0.1001 t-0ehrirAog1• iri conj1.Mc(ion ,.,i1t-. a \JOOo:.-crt&d tl,'<11!', ot ::N!;r 100 ,~1::rJ1:r-,t1or$ tc, /ind, ~0!1~1·-0, :.:rJ repori
                            swO:clOUS ads. W1;, also re.ly c,r, ooo r,•~ lj,& yot. to r6P(Jrt :;t.spiciL'lIB 8'.ls. Look fof !~ leo.,)O .11•d h,;;,lr, we liglll. child !'raffi~id1~.




                                                                                                                                                                                                                         24
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                 BACKPAGE00026821
                                                                                                                                                                                                           DOJ-BP-0002126461
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 35 of 39



                  Print Ads

                  • Print Ads Copy
                     - To run in VVM remnant space




                                                                                           25
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                   BACKPAGE00026822
                                                                             DOJ-BP-0002126462
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 36 of 39




                                                JAlUlAIT W1Ll
                                                l)(J l>H'.Hil: THAI{
                                                JU:1;1 LMW
                                                 ·,n.Hl 18 J;UL,


                                                 $EX WITH A MINOR I.&
                                                 A MAJOR CRIME . You
                                                 COULD 1)0 JAIL TIME
                                                 AND BE 8RAMDED A SEl<
                                                  OffEN.Df~ FOR Ll FE•
                                                  PROTECT YOURSElF,BE
                                                                           ON BACKPA&E •




                                                   ,:,;. ,.: r.r-.:._;,f   n:~r.r'j
                                                   ['r, [' UJ r i?.f ffj("K.f/JS
                                                   A:m        [·.,Pi.:.11~;,r1,)lj.




                                                                                                          26
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                  BACKPAGE00026823
                                                                                            DOJ-BP-0002126463
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 37 of 39




                                                                                           27
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                   BACKPAGE00026824
                                                                             DOJ-BP-0002126464
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 38 of 39




                                                                                           28
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                   BACKPAGE00026825
                                                                             DOJ-BP-0002126465
             Case 2:18-cr-00422-SMB Document 782-1 Filed 10/18/19 Page 39 of 39




                                                                                           29
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                   BACKPAGE00026826
                                                                             DOJ-BP-0002126466
